FILED
                             NOT FOR PUBLICATION                              JUL 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TRACY A. HAYNES, Sr., an individual,             No. 09-56803

               Plaintiff - Appellant,            D.C. No. 2:09-cv-03579-VBF-SS

  v.
                                                 MEMORANDUM *
BANK OF AMERICA; et al.,

               Defendants - Appellees.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Tracy A. Haynes, Sr., appeals pro se from the district court’s order

dismissing his action arising out of foreclosure proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. King v. California, 784 F.2d 910,

912 (9th Cir. 1986). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We affirm for the reasons stated by the district court in its order filed on

November 4, 2009 dismissing Haynes’s second amended complaint.

      Haynes’s remaining contentions are unpersuasive.

      We do not consider Haynes’s arguments raised for the first time on appeal.

See Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007).

      All pending motions are denied.

      AFFIRMED.




                                           2                                    09-56803